Citation Nr: 0920076	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee arthritis, status-post medial meniscal 
status-post arthroscopy for plica and meniscal injury.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for impingement, right shoulder, status-post Mumford 
repair with tender scar.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2005.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for hypertension, evaluated as noncompensable.  
The rating decision also granted service connection for right 
knee medial meniscal tear, status-post arthroscopy, and 
service connection for impingement, right shoulder, status-
post Mumford repair with scarring, each evaluated as non-
compensable.  A January 2009 rating decision assigned 10 
percent evaluations for the right knee and right shoulder 
disabilities. 

The RO in St. Petersburg, Florida, now has jurisdiction over 
the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's hypertension results in diastolic pressure 
predominately measuring 100 or more, or systolic pressure 
predominantly measuring 160 or more.

2.  In correspondence received in March 2009, the Veteran is 
deemed to have withdrawn the issue of entitlement to an 
initial evaluation in excess of 10 percent for right knee 
arthritis, status-post medial meniscal status-post 
arthroscopy for plica and meniscal injury.  

3.  In correspondence received in March 2009, the Veteran is 
deemed to have withdrawn the issue of entitlement to an 
initial evaluation in excess of 10 percent for impingement, 
right shoulder, status-post Mumford repair with tender scar.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for right knee 
arthritis, status-post medial meniscal status-post 
arthroscopy for plica and meniscal injury, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for impingement, 
right shoulder, status-post Mumford repair with tender scar, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. §  3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with initial 
evaluations following a grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any error was committed with respect to the 
duty to notify, such error was harmless and will not be 
further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  VA treatment records referred 
to by the Veteran in March 2009 correspondence are already in 
the claims file.  The appellant was afforded VA medical 
examinations in June 2005 and September 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Evaluation 

The Veteran contends that his hypertension warrants the 
claimed increased initial evaluation.  He notes that 
correspondence from VA informed him that if he was required 
to take medication everyday for hypertension, he should be 
awarded a 10 percent evaluation.  He related in March 2009 
correspondence that his VA physician had increased his 
medication to 20 mg, once a day.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board observes that the Veteran is incorrect when he 
asserts that service-connected hypertension requiring daily 
medication warrants a 10 percent evaluation.  

In fact, the Rating Schedule provides that hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation for diastolic 
pressure predominately measuring 100 or more or; systolic 
pressure predominantly measuring 160 or more, or; where 
continuous medication is required for control of hypertension 
in an individual with a history of diastolic pressure 
predominantly measuring 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

A review of the relevant evidence reflects that the Veteran 
does not warrant an initial compensable evaluation for 
hypertension under Diagnostic Code 7101.  

VA treatment records dated during the appeal period include 
no blood pressure readings showing diastolic pressure 
measuring 100, or systolic pressure predominantly measuring 
160.  A February 2008 VA outpatient treatment report noted 
that the Veteran's blood pressure had been much better 
controlled since he increased his Lisinopril to 20 mg daily.  

The report of a June 2005 VA examination (conducted as part 
of VA's Benefits Delivery at Discharge Program when the 
Veteran was still on active duty) provides that the Veteran 
had hypertension and had been maintained for the past six 
weeks on Lisinopril 10 mg daily with good effect.  Blood 
pressure was 115/70.  The report of a September 2007 VA 
examination provides that the Veteran's symptom of 
hypertension, when blood pressure was high, was a headache.  
His hypertension had no effect on his usual occupation or his 
daily activities.  His blood pressure was 140/90, 136/88 and 
136/88.  The examiner noted that no arteriosclerotic 
complications of hypertension were noted on the examination.  
The diagnosis was service-connected hypertension.  

The foregoing evidence weighs against a compensable 
evaluation for hypertension.  The evidence is simply negative 
for any blood pressure readings that warrant a 10 percent 
evaluation under Diagnostic Code 7101.  

The Board is aware of the Veteran's own assertions as to the 
severity of his hypertension.  However, these contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the Veteran's testimony as to the observable symptoms 
of his hypertension, the medical record before the Board 
shows that the manifestations do not satisfy the required 
diagnostic criteria.  As a result, his assertions do not 
constitute evidence that his hypertension warrants a 
compensable initial evaluation.

The Board acknowledges that the Veteran takes daily 
medication for hypertension.  However, without a history of 
diastolic pressure predominately 100 or more, daily 
medication does not warrant a 10 percent evaluation under 
Diagnostic Code 7101.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial compensable evaluation for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In his September 2006 Notice of Disagreement, the Veteran 
stated that he was entitled to "some compensation" for his 
disabilities since they began while he was on active duty.  
The January 2009 rating decision that increased the initial 
evaluations for the Veteran's service-connected right 
shoulder and right knee disabilities referred to in the NOD, 
found that the 10 percent evaluations were a complete grant 
of the benefits sought, and informed him that these issues 
were being removed from appellate review.  In March 2009 
correspondence, the Veteran cancelled a hearing before the 
Board and noted that "I still want to appeal for High Blood 
Pressure."  In the same correspondence, he also wrote that 
"I would like my appeal to continue for my High Blood 
Pressure but I do not need a hearing."  The Veteran made no 
reference to his right shoulder or right knee disabilities.  

Accordingly, the Board deems the issues of entitlement to 
increased initial evaluations for right shoulder and right 
knee disabilities to be withdrawn by the Veteran.  

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issues of entitlement to an initial evaluation in excess of 
10 percent for right knee arthritis, status-post medial 
meniscal status-post arthroscopy for plica and meniscal 
injury, and entitlement to an initial evaluation in excess of 
10 percent for impingement, right shoulder, status-post 
Mumford repair with tender scar.  Accordingly, they are 
therefore dismissed.




ORDER

An initial compensable evaluation for hypertension is denied.

The issue on appeal of entitlement to an initial evaluation 
in excess of 10 percent for right knee arthritis, status-post 
medial meniscal status-post arthroscopy for plica and 
meniscal injury, is dismissed.

The issue on appeal of entitlement to an initial evaluation 
in excess of 10 percent for impingement, right shoulder, 
status-post Mumford repair with tender scar, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


